Citation Nr: 0730428	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-40 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the RO which 
denied service connection for an acquired psychiatric 
disorder, including PTSD.  In July 2007, a hearing was held 
at the RO before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  There is no competent medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder, based on 
any recognized stressor.  

4.  The veteran does not have PTSD as a result of military 
service.  

5.  The veteran does not have an acquired psychiatric 
disorder, other than PTSD at present which is related to 
service.  


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder, including 
PTSD due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Furthermore, the veteran was provided with a more 
detailed explanation of VA's duty to assist under the 
provisions of VCAA in October 2006, and his appeal was 
readjudicated by the RO in December 2006.  The veteran was 
notified of the evidence that was required to substantiate 
his claim, and that VA would assist him in obtaining 
evidence, but that it was ultimately his responsibility to 
provide VA with any evidence pertaining to his claim, 
including any evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and 
available Vet Center medical records identified by him have 
been obtained and associated with the claims file.  The 
veteran was afforded a VA examination during the pendency of 
this appeal.  At the personal hearing in July 2007, the 
veteran complained that the VA (QTC) examination in November 
2006, was extremely short in duration and inadequate.  The 
Board has reviewed the examination report and finds that it 
was sufficiently comprehensive and included a detailed 
account of the veteran's complaints, military and medical 
history, and current findings.  The examiner reviewed the 
claims file and included a thorough discussion of the facts 
to support his opinion.  Accordingly, the Board finds the 
November 2006 VA was more than adequate to render a fair and 
impartial decision on the merits of the veteran's claim.  

The veteran also testified at a hearing at the RO before the 
undersigned member of the Board in July 2007.  The Board 
finds that the RO complied with the provisions of 38 C.F.R. 
§ 3.304(f), and that the veteran would not be prejudiced by 
the Board completing appellate action at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Based on the discussion 
above, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for an 
acquired psychiatric disorder, to include PTSD, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2006); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

Factual Background & Analysis

The veteran contends that he has PTSD as a result of his 
duties as a survival instructor in service.  At the personal 
hearing in July 2007, the veteran testified that his duties 
involved primarily playing the role of a Vietcong 
interrogator during survival training of Air Force flight 
personnel.  He testified that each training cycle was about 
two weeks long, one week of classroom and one week in the 
field, and that he would treat the trainees like dirt during 
interrogations.  In his notice of disagreement, the veteran 
reported that his job was to teach survival techniques, 
escape and evasion skills, and interrogation and resistance 
techniques.  On any given day, he would play the role of 
"military man, civilian, and communist interrogator."  He 
said that the instructors were under a lot of pressure 
because they were responsible for the safety and well being 
of the trainees, and that they were evaluated on every aspect 
of their job performance.  He reported that many of the 
instructors "self-medicated" with illegal drugs, mainly 
marijuana and hallucinogenics.  He stated that he lost all 
respect for authority because of his role playing and 
ridiculing of the American existence and that he has learned 
to use the system to survive.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board must analyze and weigh the probative 
value and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

The veteran's service personnel records showed that his 
military occupation was that of a rescue and survival 
specialist and that after completing basic training, he 
served his entire enlistment at Fairchild Air Force Base in 
Washington as a training instructor.  His service medical 
records showed no complaints, treatment, abnormalities, or 
diagnosis referable to any psychiatric problems during 
service.  His psychiatric status was normal and no pertinent 
abnormalities were noted on his separation examination in May 
1972.  

The evidence of record includes numerous VA outpatient notes 
from March 2002 to September 2004, showing treatment 
primarily for a right knee injury.  When seen in April 2003, 
the veteran reported that he rode his bike, kayaked, and 
exercised at least 40 minutes a day.  He also reported that 
he smoked pot and drank two to three drinks a day.  The 
veteran reported a similar history in May 2003, and said that 
his one to two drinks a day sometimes led to three to eight 
or more drinks and that he sometimes had blackouts.  He also 
reported that he smoked "a lot of pot" every day and had 
done so since 1969.  He said that he was aware that this had 
led to a loss of motivation.  

Vet Center records showed that the veteran was seen on 
several occasions from January to March 2003, and once on 
January 31, 2006.  On initial examination in January 2003, 
the veteran reported that he had been depressed for several 
months and said that he had watched the news about the Iraqi 
prisoners being interrogated with their hoods on and said 
that it reminded him of his military training duties.  On 
mental status examination, the veteran denied any 
hallucinations, delusions, or disorganized thinking.  He 
reported difficulty falling back to sleep at night and that 
he had some unspecified dreams.  He said that he was beaten 
by gangs in his youth, was fondled by an older man when he 
was a teenager, that his stepfather was an abusive alcoholic, 
and that he suffered emotional abuse and neglect by his uncle 
when he was a child.  His mother died in a car accident when 
he was a teenager, and he started drinking when he was 15 
years old.  He said that he drank alcohol and smoked 
marijuana daily.  The impression included depression and rule 
out sub-clinical PTSD.  

The January 2006 Vet Center note showed that the veteran 
reported intrusive thoughts about the Iraqi POW's and said 
that it reminded him of his service.  

On VA psychiatric examination in November 2006, the examiner 
indicated (in an addendum report) that the claims file was 
reviewed and included a detailed description of the veteran's 
medical, family, and service history.  The veteran reported a 
lack of motivation that he attributed to having no direction 
in his life, but did not endorse being despondent or feeling 
hopeless, or having any problems with hypervigilance.  He 
denied any mental disorder other than PTSD, and denied any 
history of psychiatric treatment.  He reported that he had a 
good relationship with his son and said that he was less 
social of late, but indicated that he was not a "hermit."  
Concerning stressors, the veteran did not report any 
traumatic events; did not witness any one being wounded or 
killed, and did not feel that his life was threatened during 
service.  He did not feel intense fear, helplessness, or 
horror, and was not stunned or shocked by a traumatic event 
in service.  The veteran does not make any effort to avoid 
thoughts associated with a traumatic event and, while he 
reported that he avoided some activities, it was not to avoid 
recollections of a traumatic event.  The veteran had 
diminished interest in activities and participation in 
significant activities, but the decrease was not marked.  The 
veteran reported difficulty falling back to sleep after 
waking in the middle of the night, but did not know what 
wakes him up.  He described outbursts of anger on a monthly 
basis, but did not have an exaggerated startle response.  He 
also reported that he loses his train of thought and had 
difficulty with concentration.  The veteran reported that he 
smoked marijuana every day for the past 35 years, and drinks 
alcohol approximately four times a day.  

The veteran's mental status examination was essentially 
unremarkable and the examiner indicated that he appeared to 
be a reliable historian.  The veteran denied any history of 
delusions, hallucinations, or panic attacks.  He was well 
oriented, and there were no odd mannerisms or behaviors.  The 
veteran reported compulsive rituals involving cleaning the 
dishes and doing the laundry in a precise fashion.  His 
thought processes were logical and goal directed, abstract 
thinking was adequate, and he had no memory complaints.  His 
judgment was not impaired and he denied any suicidal or 
homicidal ideations.  The diagnoses included cannabis and 
alcohol abuse.  The examiner reported that the veteran did 
not meet the criteria for a diagnosis of PTSD under DSM-IV, 
and that he did not have any symptoms pertaining to PTSD.  He 
opined that the veteran's marijuana use was not likely caused 
by circumstances of his military duties in service.  

A private psychological evaluation in July 2007, indicated 
that the veteran reported a history of vivid dreams, 
flashbacks of his training protocol/interrogation process, 
irritability, fatigue, depression, hypervigilance, anhedonia, 
sleep disturbance, and auditory sensitivity (occasionally 
perceived as vocal hallucinations).  The veteran reported 
that these symptoms interfered with his function, but did not 
prohibit his ability to cope in some capacity.  The examiner 
noted that the veteran engaged in a number of unnecessary 
behaviors, like removing his bedroom windows and cutting all 
the trees on his property so that he would be alert to 
intruders. However, he noted that the veteran lived in a 
rural, quiet neighborhood with rare visitors.  The examiner 
indicated that these examples revealed a combination of 
hypervigilance, distrust of the environment, and an unusual 
sensitivity to safety issues, which was significant because 
the veteran never had any event in his daily living to 
support the need for these measures.  The examiner also 
indicated that the veteran reported that all of his symptoms 
had worsened over the past several years, with no particular 
event in his life that would cause or correlate with this.  
The veteran reported that his symptoms began after watching 
the news concerning the Iraq war, especially the news 
depicting scenes and situations similar or identical to those 
in which the veteran was engaged during his interrogation 
training process.  

The veteran's mental status examination was essentially 
unremarkable, and was consistent with the clinical findings 
on the VA examination in November 2006.  The veteran reported 
that his sleep disturbance was due to hypersensitivity to 
noises/activity around his house, and said that his 
nightmares often related to his service interrogation 
training experiences.  The diagnosis was PTSD status post 
military experience.  The examiner commented that the veteran 
had signs of mild to moderate PTSD related to simulated POW 
experiences where he observed individuals having emotional 
breakdowns under the threat of physical/emotional damage.  
The veteran felt responsible because he was involved in 
exposing the individuals to this experience and observed that 
some had significant emotional and physical breakdowns.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  

In this case, the veteran does not claim, nor does the 
evidence show that his claimed stressor is related to combat.  
Rather, the veteran believes that he has PTSD as a result of 
his experiences as a survival training instructor in service.  
Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  

The only favorable evidence that the veteran has PTSD, is the 
July 2007 private psychological evaluation discussed above.  
It is evident that the examiner's diagnosis was based almost 
entirely on the veteran's self-described history without 
having reviewed the claims file or of any additional medical 
records.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The existence of a valid service stressor 
is a factual question for VA adjudicators, based on an 
assessment of the credibility and probative weight of all the 
evidence.  The Board is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the Board required to accept the unsubstantiated 
opinions that alleged PTSD had its origins in service.  This 
is particularly true where there has been a considerable 
passage of time between punitive stressful events recounted 
by a veteran and the onset of alleged PTSD.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  

In this case, the veteran's only reported stressor was his 
involvement in simulated POW experiences and his assertion 
that he observed individuals having emotional breakdowns 
under the threat of physical and/or emotional damage.  
However, the veteran has provided no competent evidence that 
any of the trainees experienced physical or emotional 
breakdowns.  That is, there is no evidence that any of the 
trainees experienced actual or threatened death or serious 
injury, or a threat to their physical integrity; elements 
necessary for a diagnosis of PTSD under DSM-IV.  On the 
contrary, the veteran has repeatedly stated that he was 
responsible for the physical well being of the trainees, and 
that the instructors were observed and evaluated on their 
training techniques regularly.  The purpose of the survival 
training, as evidenced by the veteran's testimony and the 
copies of the Job Proficiency Guide, was to teach combat 
survival techniques, such as constructing shelters and 
primitive weapons, identifying edible flora and fauna, 
evasive movements, resistance to indoctrination and 
interrogation, and methods and techniques of escape.  All of 
the participants were aware that this was a training 
exercise; therefore, there would be no reason for any of the 
trainees to believe that there was an actual threat of 
physical or emotional injury by any of the instructors.  
Moreover, the veteran, as the instructor, was fully aware 
that there was no actual threat of death, serious injury, or 
a threat to the physical integrity of the trainees in his 
charge.  

It is interesting to note that the private psychologist 
indicated that while the veteran had manifestations of 
hypervigilance, distrust of the environment, and an unusual 
sensitivity to safety issues, he had not experienced any 
event in his life which would cause these symptoms.  He also 
indicated that the veteran had a decreased interest in 
rewarding activities, feelings of detachment, and a 
pessimistic view of his future.  It is apparent that the 
examiner was not aware of the veteran's complete history and 
the fact that his father deserted the family when he was two 
years old, that his stepfather was an abusive alcoholic, that 
his mother died when he was 15 years old, and that he lived 
with an abusive, neglectful uncle.  His history also included 
being sexually abused by an older man when he was a teenager, 
and that he was beaten up by gangs several times as a youth.  
Certainly these facts would play some role in the veteran's 
feelings of distrust, hypervigilance, detachment, and his 
pessimistic view of the future.  In any event, the examiner 
has not pointed to a single traumatic event involving actual 
or threatened death or serious injury or a threat to the 
physical integrity of self or others that would support a 
diagnosis of PTSD under DSM-IV.  As explained above, the 
veteran was an instructor and responsible for the safety of 
the trainees under his tutelage.  Therefore, his actions, 
regardless of how he now perceives his past duties, was not 
real.  To equate the veteran's duties as a survival 
instructor with the actual atrocities committed at Abu 
Ghraib, strains credulity.  

The Board finds that the preponderance of the competent 
medical evidence of record establishes that the veteran does 
not, in fact, meet the diagnostic criteria for PTSD.  The 
Board attaches significant weight to the November 2006 VA 
psychiatric opinion which was obtained for the express 
purpose of clarifying the veteran's psychiatric picture.  The 
Board finds the opinion most persuasive as it was based on a 
detailed analysis of all of the evidence of record and a 
comprehensive evaluation of the veteran.  The opinion 
included a detailed discussion of all relevant facts, 
addressed the various manifestations suggestive of other 
possible diagnoses, and offered a rational and plausible 
explanation for concluding that the veteran does not meet the 
criteria for a diagnosis of PTSD, or that he has an acquired 
psychiatric disorder which is related to service.  It is also 
significant that the opinion was rendered in light of the 
DSM-IV criteria, which utilizes a more subjective standard 
for diagnosing PTSD.  38 C.F.R. § 4.125 (2007); see also 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

In this regard, the Board notes that examiner specifically 
addressed the criteria necessary for a diagnosis for PTSD, 
and noted that the veteran did not report any traumatic 
events, did not witness any one being wounded or killed, and 
did not feel that his life was threatened during service.  In 
addition, the veteran did not feel intense fear, 
helplessness, or horror, and was not stunned or shocked by 
any traumatic event in service.  


While the veteran believes that his current psychiatric 
problems are related to service, as a layperson, he is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  

As there is no evidence of a psychiatric disorder in service, 
no basis for consideration of presumptive incurrence of a 
psychosis, and no current diagnosis of PTSD based on an 
independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for an acquired psychiatric disorder, 
including PTSD is denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  




		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


